Case 1:19-cv-05649-PKC Document 62 Filed 07/09/21 Page 1 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL te

RICHARD D. EMERY DIANE L. HOUK

ANDREW G. CELLI, JR. ATTORNEYS AT LAW

MATTHEW D. BRINCKERHOFE 600 FIFTH AVENUE AT ROCKEFELLER CENTER EMMA L. FREBMAN
JONATHAN S. ABADY New yore NEw YORK 10020 DAVID BERMAN
EARL S. WARD > HARVEY PRAGER
TLANN M. MAAZEL . SCOUT KATOVICH
HAL R. LIEBERMAN me (212) 763-5000 MARISSA BENAVIDES

AN: (212) 763-5001

DANIEL J. KORNSTEIN warw ecbawm.com NICK BOURLAND
O, ANDREW F. WILSON ANDREW K. JONDAHL
KATHERINE ROSENFELD ANANDA BURRA
DEBRA L. GREENBERGER MAX SELVER
ZOE SALZMAN VIVAKE PRASAD
SAM SHAPIRO NOgL R. LEON

Via ECF

Honorable P. Kevin Castel
United States District Judge
United States Courthouse

500 Pearl Street, Courtroom 11D
New York, NY 10007

 

Re: Dame Products v. The Metropolitan Transportation Authority et al., “ cl
Case No. 19 Civ. 05649 (PKC)

Your Honor:

We represent Plaintiff Dame Products in the above-captioned matter. We write
jointly with counsel for Defendants to respectfully request a 45-day stay of all discovery
(currently scheduled to close on August 2, 2021, see Dkt. No. 61) and pre-motion deadlines to
allow the parties to continue settlement discussions and develop related paperwork. Five
previous requests for an extension of the pre-motion letter deaditne were made and granted. See
Dkt. Nos. 53, 55, 57, 59, and 61. Six previous requests for an extension of the expert discovery
deadline were made and granted. See Dkt. Nos. 38-39, 40, 42, 55, 57, 59, 61. This is the parties’
first request for a stay of discovery.

The parties request a stay because of their ongoing substantive settlement
discussions. The parties are sufficiently close to a settlement agreement that a stay of discovery
is warranted while the parties complete all necessary aspects of the agreement and related
paperwork. The parties continue to believe it is preferable to devote resources to settlement than
to expend them on expert discovery or summary judgment pre-motion papers.

Accordingly, the parties request a 45-day stay of all discovery. If the parties are
unable to finalize a written settlement within 45 days, the parties request leave to provide the
Court with a joint status report on or before August 23, 2021, including a proposal for a revised
case management order with new discovery deadlines and pre-motion deadlines.

 
Case 1:19-cv-05649-PKC Document 62 Filed 07/09/21 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP

Page 2

c. All counsel of record, via ECF

4820-8584-9582v.1 0104343-000007

Respectfully submitted,
is
Richard D. Emery

Samuel Shapiro
Emma L. Freeman

 
